                                                                                p        y     L      E     Inl
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
                                                                                f
                                                                                u
                                                                                         JANS 1 m
                                                                                                            ly
                                                                                    CU:HK. U.S. DISTHICT COURT
                                                                                          RICHMOND. VA
ANTHONY PATTERSON.

       Petitioner,

V.                                                         Civil Action No. 3:18CV854-HEH


MARK BOLSTER,

       Respondent.

                                 MEMORANDUM OPINION
                       (Granting Motion for Summary Judgment)

       Anthony Patterson, a federal inmate proceedingpro se, brings this petition

pursuant to 28 U.S.C. § 2241 ("§ 2241 Petition," EOF No. 1). Patterson's claims stem

from his convictions within the Bureau of Prisons ("BOP") for the institutional

infractions of possession of narcotics and use of intoxicants. Specifically, Patterson

raises the following claims for relief:'

       Claim One: Patterson was "denied due process . . . when the Discipline
                  Hearing Officer [("DHO")] failed to provide [him] with a
                  written copy of his decision and the reasons for the sanctions
                  following the DHO hearing." (§ 2241 Pet. 6.)

       Claim Two: The DHO's findings at Patterson's "disciplinary hearings were
                  unsupported by 'some evidence.'" (Mem, Supp. § 2241 Pet. 5,
                      ECF No. 2.)




' The Courtemploys the pagination assigned by the CM/ECF docketing system to the parties'
submissions. The Court corrects the spelling, capitalization, and punctuation in the quotations
from the parties' submissions.
